DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al (CN 10824650 A), a computer translation (CT) is provided.
Chu et al teaches a growth crucible comprising a main crucible 41, characterized in that, the main crucible, in a structure, comprises a main crucible with a bottom, which reads on a seed crystal portion because a seed can be placed on the bottom of the crucible, and a main crucible growth portion from bottom to top sequentially, and auxiliary crucibles 23, 33 are arranged on the main crucible along a circumferential 23, 33 arranged above and around the main crucible 41 and crucible 41 used for directional solidification).

Allowable Subject Matter
Claims 1-3 and 8-11 are allowed.

Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Chu et al (CN 101824650 A). The prior art teaches a crucible with auxiliary crucibles for supplying melt to the main crucible and directional solidification. The prior art does not teach any relationship regarding the placed of the crucible. The prior art does not teach, suggest or provide any rationale for  controlling an included angle between center lines of auxiliary crucible and the main crucible to be  and an included angle between center lines of auxiliary crucibles to be  that satisfying the claimed relationship.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Chu et al (CN 101824650 A). The prior art teaches a crucible with auxiliary crucibles for supplying melt to the main crucible and directional solidification. The prior art does not teach any relationship regarding the placed of the crucible. The prior art does not teach, suggest or provide any rationale for controlling an included angle between center lines of auxiliary crucible and the main crucible to be  and an included angle between center lines of auxiliary crucibles to be  that satisfying the claimed relationship.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al (US 2013/0192516) teaches directional solidification in a crucible and seed crystals placed at the bottom of the crucible (Fig 2B; abstract; [0014], [0020]).
Lorenzini et al (US 4,454,096) teaches a crystal growth apparatus comprising a plurality of replenishment crucibles (abstract; Fig 1, 5 and 6).
Bennett et al (US 3,206,286) teaches a crystal growth apparatus comprising a first crucible 16 and a second crucible 26 containing additional melt and a conduit 28 attached to the first crucible 16 (Fig 1; col 3, ln 1-75).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714